DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kelly Horn (Reg. No. 70,657) on June 23, 2022.
This examiner’s amendment replaces the Abstract of the disclosure with the following:
--This disclosure relates generally to SYSTEM AND METHOD FOR DETERMINATION OF AIR ENTRAPMENT IN LADLES performing various refining operations at a secondary steel making stage of a ladle is challenging as it requires huge time and resources. The present subject matter discloses a technique for determination of air entrapment in a ladle. In an embodiment, method uses transient computational fluid dynamics modeling for simulating tapping process of liquid steel and tracking the interface with respect to time. By carrying out the parametric study for different geometrical and operational parameters, training and validation data is generated which is then used for training an artificial neural network model. The new ladle geometrical and operational input parameters for which output parameters are required are then used to predict the air entrapment.--


Allowable Subject Matter
2.	Claims 1-12 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-12 is the inclusion of the claimed limitations of: performing multi-phase computational fluid dynamics (CFD) using the created input data to obtain simulation results; calculating output data which is an air-steel interface area and an amount of air entrapment from the simulated results; creating training data from the input data and corresponding output data; training an artificial neural network (ANN) model using the obtained training data; and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page No: 3determining an amount of air entrapment and an air-steel interface area in the ladle using the trained ANN model. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837